Fourth Court of Appeals
                               San Antonio, Texas
                                    February 3, 2020

                                 No. 04-19-00555-CV

 IN THE GUARDIANSHIP OF CHARLES INNESS THRASH, AN INCAPACITATED
                            PERSON

                    From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2017-PC-2912
                       Honorable Oscar J. Kazen, Judge Presiding


                                    ORDER
       The Appellees’ Motion for Extension of Time to File Brief is hereby GRANTED. The
appellees’ brief is due on or before April 3, 2020.



                                               _________________________________
                                               Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2020.



                                               ___________________________________
                                               Michael A. Cruz,
                                               Clerk of Court